Case: 22-1214   Document: 23     Page: 1   Filed: 06/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 MICHAEL A. SALAS,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1214
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7304, Judge Joseph L. Toth.
                 ______________________

                  Decided: June 9, 2022
                 ______________________

    MICHAEL A. SALAS, San Antonio, TX, pro se.

     KELLY GEDDES, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, PATRICIA M. MCCARTHY, LOREN MISHA
 PREHEIM; AMANDA BLACKMON, BRIAN D. GRIFFIN, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                  ______________________
Case: 22-1214    Document: 23     Page: 2    Filed: 06/09/2022




 2                                      SALAS   v. MCDONOUGH



     Before NEWMAN, PROST, and STARK, Circuit Judges.
 PER CURIAM.
     Michael A. Salas appeals a judgment of the Court of
 Appeals for Veterans Claims (“Veterans Court”) affirming
 a decision of the Board of Veterans’ Appeals (“Board”) that
 denied him an increased rating for his ankle disability. As
 explained below, Mr. Salas raises no issues within our ju-
 risdiction. We therefore dismiss.
                        BACKGROUND
     Mr. Salas served on active duty in the U.S. Navy from
 July 1977 to December 1980. U.S. Appx. 12. 1 In 2011, the
 Board granted Mr. Salas service connection for a right-an-
 kle disability, and the Department of Veterans Affairs
 (“VA”) assigned him a 10% disability rating in 2012, with
 an effective date of January 12, 2006. U.S. Appx. 53–54.
 In 2014, after Mr. Salas filed a notice of disagreement, the
 VA increased this disability rating to 20%, the maximum
 rating available under the applicable diagnostic code.
 U.S. Appx. 48. Mr. Salas then appealed to the Board,
 which remanded in 2018 for additional development.
 U.S. Appx. 43–47. On remand, the VA denied entitlement
 to an increased rating. U.S. Appx. 24. The Board affirmed
 the VA, U.S. Appx. 13–16, and, in a single-judge decision,
 the Veterans Court affirmed the Board, U.S. Appx. 7–11.
 When Mr. Salas moved for reconsideration and, alterna-
 tively, for a decision by a three-judge panel, the Veterans
 Court ordered supplemental briefing on the implications of
 one of its intervening decisions, 2 granted Mr. Salas’s mo-
 tion for a panel decision, and entered judgment by adopting




     1  “U.S. Appx.” refers to the appendix that the govern-
 ment submitted in this appeal.
    2   Chavis v. McDonough, 34 Vet. App. 1 (2021).
Case: 22-1214     Document: 23     Page: 3    Filed: 06/09/2022




 SALAS   v. MCDONOUGH                                        3



 the prior single-judge decision. U.S. Appx. 2. Mr. Salas
 appeals. For the below reasons, we lack jurisdiction.
                         DISCUSSION
     Our jurisdiction over Veterans Court decisions is lim-
 ited. We have “exclusive jurisdiction to review and decide
 any challenge to the validity of any statute or regulation or
 any interpretation thereof . . . , and to interpret constitu-
 tional and statutory provisions, to the extent presented and
 necessary to a [Veterans Court] decision.” 38 U.S.C.
 § 7292(c). And “except to the extent that an appeal . . . pre-
 sents a constitutional issue,” we “may not review (A) a chal-
 lenge to a factual determination, or (B) a challenge to a law
 or regulation as applied to the facts of a particular case.”
 Id. § 7292(d)(2). Here, Mr. Salas raises no issues within
 our jurisdiction.
      In contending that the Veterans Court’s decision in-
 volved the validity or interpretation of a statute or regula-
 tion, Mr. Salas cites 38 U.S.C. § 7261(a)(4), which requires
 the Veterans Court, “in the case of a finding of material fact
 adverse to the claimant,” to “hold unlawful and set aside or
 reverse such finding if the finding is clearly erroneous.”
 The Veterans Court’s decision, however, did not concern
 the validity or interpretation of this clear-error standard of
 review. Mr. Salas emphasizes that, under this standard of
 review, the Veterans Court “is not permitted” to “substitute
 its judgment” for the Board’s judgment “on issues of mate-
 rial fact” and that it cannot modify the Board’s fact findings
 “if there is a plausible basis in the record for the [Board’s]
 factual determination.” Appellant’s Informal Br. 1 (citing
 Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (discussing
 “clearly erroneous” standard)); see also Appellant’s Infor-
 mal Reply Br. 3. But the Veterans Court affirmed the
 Board, so this case doesn’t present an instance of the Vet-
 erans Court improperly substituting its judgment for that
 of the Board. Regardless, we lack jurisdiction to review the
Case: 22-1214    Document: 23      Page: 4   Filed: 06/09/2022




 4                                      SALAS   v. MCDONOUGH



 Veterans Court’s application of the clear-error standard to
 the facts of a particular case.
      Mr. Salas also contends that the Veterans Court de-
 cided constitutional issues. Appellant’s Informal Br. 2. In
 support, he alleges that the Veterans Court “[d]enied an
 initial en banc review for a case involving an ‘unrepre-
 sented appellant.’” Appellant’s Informal Br. 15. Mr. Salas
 did at one point file a request for “en banc” review of the
 panel’s decision. U.S. Appx. 58–64. But the Veterans
 Court denied that request as noncompliant. U.S. Appx. 66.
 This is not a constitutional issue or an issue otherwise
 within our jurisdiction.
                        CONCLUSION
     We have considered Mr. Salas’s remaining arguments
 but find them unpersuasive. Because Mr. Salas raises no
 issues within our limited jurisdiction, we dismiss.
                       DISMISSED
                           COSTS
 No costs.